DETAILED ACTION
This action is in response to applicant election of Species C, Figs. 4A-B. It is acknowledged that originally filed claim 1 has been canceled in a preliminary amendment received on 1/23/2020 and new claims 2-25 added. A complete action on the merits of claims 2-25 follows below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Election/Restrictions
Applicant’s election without traverse of Species C, drawn to Figs. 4A-B in the reply filed on 12/2/2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: The “CROSS-REFERENCE TO RELATED APPLICATIONS” on page 2 should be updated with current status of parent applications. 
Appropriate correction is required.
Claim Objections
Claims 2, 4, 6-7 and 11 are objected to because of the following informalities:  
Claim 2 recites the limitation “target tissue” in line 9 should be amended to recite --a target tissue--.
 “the hot and cooling fluids” in line 1 of claim 4 should be amended to recite --the heating fluid and the cooling fluid--.
“the treatment element” in line 2 of each of claims 6, 7 and 11 should be amended to recite --the expandable treatment element--.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3 recites the limitation "the energy delivery unit delivers hot fluid fill" in line 2. It is at most unclear what “hot fluid fill” is referring to and whether it is the same or different than the heated fluid introduced in claim 2. Clarification and appropriate correction is required. 
Claim 3 further recites the limitation “emptying cycles by applying the negative pressure to effect complete treatment”. It is at most unclear what “emptying cycles” is referring to. At most, claim 2 on which claim 3 depends on introduces the limitation of “the energy delivery unit further applying a negative pressure to remove fluids from expandable treatment element”; however, there is no statements to reflect there are any cycles and that the balloon gets emptied during each cycle to effect complete treatments. It is unclear how many cycles take place and whether the negative pressure always empties the balloon in order to effect a complete treatment. Clarification and appropriate correction is required.
Claim 7 recites the limitation “wherein the heated fluid is maintained at a relatively constant temperature in, on and/or near the treatment element”. It is at most unclear how the heated fluid is maintained at a relatively constant temperature in, on and/or near the treatment element when it is claimed to be introduced into the expandable treatment element. It is unclear if the treatment element claimed here is the same or different than the expandable treatment element of claim 2 and if they are the same, it is unclear how the heated fluid can be both delivered inside the expandable treatment and maintained at a relatively constant temperature in, on and/or near the treatment element
Claim 15 recites the limitation “wherein the thermal dose comprises an energy delivery at a relatively constant temperature”. It is noted that claim 15 depends on claim 2 which claims the limitation “the system is constructed and arranged to deliver a thermal dose to target tissue comprising: the energy delivery unit delivering a heated fluid to the expandable treatment element to ablate the target tissue and subsequently delivering a cooling fluid to the expandable treatment element to cool the target tissue”. It is at most unclear if claim 15 is further claiming the step of delivering an energy at a relatively constant temperature after the heating and cooling steps or if it is claiming that the heated fluid and cooling fluid are at the same temperature to thereby deliver the energy at a relatively constant temperature. Clarification and appropriate correction is required. 
Each of claims 16-20 recite the limitation "the energy is delivered from a fluid at a temperature …".  It is at most unclear if this fluid is the same or different than the heated fluid of claim 2. It is noted that claim 2 introduces the limitation “the energy delivery unit delivering a heated fluid to the expandable treatment element to ablate the target tissue and subsequently delivering a cooling fluid to the expandable treatment element to cool the target tissue”; thereby, it appears as though the ablation energy is delivered through the heated fluid. For analysis, a fluid is interpreted to be the same as the heated fluid; however, clarification and appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 2-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Shadduck (US Pub. No. 2009/0105703).
Regarding Claim 2, Shadduck teaches a system for treating target tissue, the system comprising:
an ablation device 500 comprising:
an elongate tube 505 with a proximal portion, a distal portion, and at least one lumen extending from the proximal portion to the distal portion (Fig. 27); and
an expandable treatment element 524 mounted to the elongate tube distal portion and in fluid communication with the at least one lumen ([0143]); and
an energy delivery unit constructed and arranged to deliver fluid to the expandable treatment element ([0143]);
wherein the system is constructed and arranged to deliver a thermal dose to target tissue comprising: the energy delivery unit delivering a heated fluid to the expandable treatment element to ablate the target tissue ([0146]); 
and subsequently delivering a cooling fluid to the expandable treatment element to cool the target tissue (see [0143] and “For example, in neurosurgery, the superlattice cooling can be used to allow a brief interval of thermal energy delivery to coagulate tissue followed by practically instantaneous cooling and renaturing of proteins in the coagulated tissue to allowing sealing and to prevent the possibility of collateral thermal damage. At the same time, the cooling means insures that tissue will not stick to a jaw structure” in [0024]), the energy delivery unit further applying a negative pressure to remove fluids from expandable treatment element (naturally at the end of the procedure the fluid needs to be withdrawn in order to collapse and remove the structure, therefore, although a negative pressure source is not shown associated with the embodiment of Figs. 27-29, examiner takes the position that either there is a source connected to help with withdrawal of the fluid at the end of the procedure, or in an alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to add a negative pressure source similar to that shown in Fig. 19 in order to 
Regarding Claim 3, Shadduck teaches wherein the energy delivery unit delivers hot fluid fill, cooling, and emptying cycles by applying the negative pressure to effect complete treatment ([0009], [0024] and [0173] in view of the teachings of [0124] with the use of a negative pressure source for ejecting (emptying) the heated fluid through the ports).
Regarding Claim 4, Shadduck teaches wherein the hot and cooling fluids and negative pressure are delivered through the at least one lumen in the elongate tube (all travel through catheter 505 as seen in Figs. 27-29, see [0143]).
Regarding Claim 5, Shadduck teaches wherein the at least one lumen comprises a first lumen for the delivery of fluid to the expandable treatment element, and a second lumen for the removal of fluids from the expandable treatment element (catheter 505 comprises “chamber 510 and cooperating electrodes 515A and 515B (or a microchannel structure as in FIG. 12) for 
Regarding Claim 6, Shadduck teaches wherein the delivery of the heated fluid comprises circulating heated fluid through the treatment element (“a flexible film lumen portion indicated at 533” through the treatment element 524 to the outflow ports 522, see [0143]).
Regarding Claim 7, Shadduck teaches wherein the heated fluid is maintained at a relatively constant temperature in, on and/or near the treatment element (“The ejection of vapor media M' will uniformly elevate the temperature of the engaged tissue to the desired range of about 65.degree. C. to 100.degree. C. very rapidly to cause hydrothermal denaturation of proteins in the tissue” see [0104]).
Regarding Claim 8, Shadduck teaches wherein the heated fluid is maintained at a temperature between 65°C and 99°C (“The ejection of vapor media M' will uniformly elevate the temperature of the engaged tissue to the desired range of about 65.degree. C. to 100.degree. C. very rapidly to cause hydrothermal denaturation of proteins in the tissue” see [0104]).
Regarding Claim 9, Shadduck teaches wherein the system is constructed and arranged to deliver multiple thermal doses of energy to the target tissue (different energy can be applied in different duration, thus causing the ejection of the vapor media at different temperature as disclosed in [0104]-[0105] and [0143]-[0147]).
Regarding Claim 10, Shadduck teaches wherein a first dose is delivered to a first tissue location and a second dose is delivered to a second tissue location (two locations shown in Fig. 31, see [0147]).
Regarding Claim 11, Shadduck teaches further comprising an inflow port and an outflow port, the inflow port (at 533 in Fig. 32A) and outflow port 522 in fluid communication with the treatment element (Fig. 32A).
Regarding Claim 12, Shadduck teaches wherein the thermal dose is constructed and arranged to ablate duodenal mucosa while avoiding damage to the duodenal serosa (since Shadduck teaches “an instrument and technique (i) that can controllably deliver thermal energy to non-uniform tissue volumes; (i) that can weld tissue without desiccation or charring of surface tissue layers; (iii) that can weld a targeted tissue volume while preventing collateral thermal damage; and (iv) that does not cause stray Rf current flow in tissue” in [0005] and “in neurosurgery, the superlattice cooling can be used to allow a brief interval of thermal energy delivery to coagulate tissue followed by practically instantaneous cooling and renaturing of proteins in the coagulated tissue to allowing sealing and to prevent the possibility of collateral thermal damage” in [0024], examiner takes the position that the thermal dose is configured to be constructed and arranged to ablate duodenal mucosa while avoiding damage to the duodenal serosa when used to treat duodenal mucosa).
Regarding Claim 13, Shadduck teaches wherein the system is further constructed and arranged to thermally prime the expandable treatment element ([0143]).
Regarding Claim 14, Shadduck teaches wherein the system is further constructed and arranged to inflate the expandable treatment element within 10 seconds (although the amount of time it takes to inflate the expandable treatment element fully is not disclosed, since Shadduck teaches the use of a balloon inflation lumen to separately inflate the balloon as disclosed in 
Regarding Claim 15, Shadduck teaches wherein the thermal dose comprises an energy delivery at a relatively constant temperature ([0104]-[0105]).
Regarding Claim 16, Shadduck teaches wherein the energy is delivered from a fluid at a temperature of approximately 65°C for approximately 30 seconds to 60 seconds ([0104]-[0105]).
Regarding Claim 17, Shadduck teaches wherein the energy is delivered from a fluid at a temperature of approximately 70°C for approximately 5 seconds to 45 seconds ([0104]-[0105]).
Regarding Claim 18, Shadduck teaches wherein the energy is delivered from a fluid at a temperature of approximately 75°C for approximately 3 seconds to 40 seconds ([0104]-[0105]).
Regarding Claim 19, Shadduck teaches wherein the energy is delivered from a fluid at a temperature of approximately 80°C for approximately 3 seconds to 30 seconds ([0104]-[0105]).
Regarding Claim 20, Shadduck teaches wherein the energy is delivered from a fluid at a temperature of approximately 90°C for approximately 3 seconds to 20 seconds ([0104]-[0105]).
Regarding Claim 21, Shadduck teaches wherein the system comprises a thermal response time such that the thermal dose temperature reaches 90% of a modified target temperature within 15 seconds of initiating a change to the modified target temperature (although Shadduck does not specifically teach the thermal dose temperature reaches 90% of a modified target temperature within 15 seconds of initiating a change to the modified target temperature , since Shadduck teaches “After a selected time interval of such energy application to tissue T, that may range from about 1 second to 30 seconds, and preferably from about 5 to 20 seconds, the engaged tissue will be contain a core region in which the tissue constituents are denatured” in .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shadduck  as applied above.
Regarding Claims 22-25, Shadduck teaches the invention as applied above, especially “in neurosurgery, the superlattice cooling can be used to allow a brief interval of thermal energy delivery to coagulate tissue followed by practically instantaneous cooling and renaturing of proteins in the coagulated tissue to allowing sealing and to prevent the possibility of collateral thermal damage” in [0024]; however, does not teach the temperature of the cooling fluid to know whether the cooling fluid is delivered at a temperature of less than 37°C, less than 10°C or less than 43°C and the cooling fluid is delivered for at least 15 seconds as claimed. Naturally in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794